Citation Nr: 1418467	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Regional Office (RO) in Columbia, South Carolina. 

In June 2012, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents that are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not begin in service, is not causally related to his military service and sensorineural hearing loss was not compensably disabling within one year following separation from active duty.  

2. The Veteran's tinnitus did not begin in service and is not causally related to his military service.  


CONCLUSIONS OF LAW

1. The Veteran's bilateral hearing loss was not incurred in, or aggravated by, his military service, and sensorineural hearing loss is not presumed to be related to military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2. The Veteran's tinnitus was not incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In April 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues were readjudicated in September 2011.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In May 2010, the Veteran was notified that VA was unable to obtain a complete record of his service treatment records.  In September 2010, the Veteran was afforded a VA examination which, as discussed in detail below, was adequate.  Subsequent to the June 2012 hearing, the record was held open for at least 60 days in order for the Veteran to submit further evidence.  

Additionally, at the June 2012 Board hearing, testimony was elicited by the Veteran's representative and the Veterans Law Judge (VLJ) regarding the Veteran's symptomatology during and since service; thus the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3,303(c).

Legal Principles and Analysis

The Veteran claims service connection for hearing loss and tinnitus.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In a September 2010 VA examination, the Veteran was diagnosed with sensorineural hearing loss in both ears and objective testing revealed bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The Veteran also claimed that he experienced bilateral tinnitus.  Tinnitus is a subjective disorder and a diagnosis can be based on the lay testimony of the Veteran.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).  Thus, the Veteran currently has both bilateral hearing loss and tinnitus.  

In a June 2012 hearing, the Veteran alleged that had been exposed to loud noise from regular training exercises involving tanks and other artillery, which he claimed caused his hearing loss and tinnitus.  As the Veteran's DD-214 indicates service with an armor unit, the Board concedes that he likely had some in-service noise exposure.  In the hearing, the Veteran also noted having experienced some in-service ear pain but stated that doctors found nothing wrong with his ears, and the ear pain resolved after about a month.  The issue, therefore, is whether noise exposure caused his hearing loss and tinnitus.

Although the Veteran asserts that his hearing loss and tinnitus were caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss and tinnitus is outside the scope of a lay person's competence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The September 2010 examiner, when asked to determine the etiology of the Veteran's hearing loss and tinnitus, stated that he could not resolve the issue without resort to speculation.  He reasoned that, although the entrance examination showed normal hearing bilaterally, there were no records of hearing tests in service or at the time of separation.  Although the examiner could not opine on the cause of the hearing loss and tinnitus, because he clearly identified the lack of medical records as the basis for his conclusion, the opinion is adequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Moreover, a May 2010 formal finding of unavailability of service treatment records indicated that all efforts to attempt to obtain the records had been exhausted.  Thus, obtaining an addendum opinion would likely not assist the Veteran.  See Id. at 388-89 (holding that where an examiner specifically identifies additional information that would facilitate a more conclusive opinion, the duty to assist requires that VA at least investigate the feasibility of providing that information).  While the examiner did not address the Veteran's lay statements, because his subsequent testimony undermines any prior allegation that his hearing loss and tinnitus are related to service, there is no prejudice to the Veteran.

The Veteran is competent to report symptoms such as hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Regarding hearing loss, in the June 2012 hearing, the Veteran stated that he did not seek treatment for hearing loss when he left service; that he had first noticed his hearing loss in the late 1970s or early 1980s; that his family first noticed it around 1978; and that the first test showing hearing loss occurred in March 1976.  Although the Veteran was afforded 60 days to submit documents related to the March 1976 test, he never did.  As to tinnitus, he reported that he first noticed it around 1978.  Moreover, in a December 2009 VA medical record, the Veteran reported that he first detected that the hearing in his right ear was better than his left "in the 1970s."  The September 2010 VA examiner noted that the Veteran said his tinnitus onset 10 years prior to the examination, i.e. around the year 2000.  Thus, other evidence of record is generally consistent with the assertion that tinnitus and hearing loss onset after service.  Again, according to the Veteran, the earliest reported onset of hearing loss occurred in 1976, at least four years after separation from service; the earliest onset of tinnitus was in 1978, at least six years after service.  

Therefore, since the September 2010 VA opinion is of little probative value, and there is little other medical evidence of record, the Board is left to evaluate the Veteran's lay statements.  Since his lay statements posit that his disabilities onset at least a few years after service, the Board must conclude similarly.  The fact that he did not submit a claim for service connection until 2010, about 38 years after service, further supports such a conclusion.  Maxson v. West, 12 Vet. App. 453, 459 (1999).

Since the Veteran's hearing loss onset more than one year after service, sensorineural hearing loss did not manifest to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  For the same reason, and the fact that there are no medical records documenting complaints of hearing loss until about 2009, there is no evidence of a continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.  Therefore the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


